ue AO 245B (Rev. 02/03/2019) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT “U4 2 2019

SOUTHERN DISTRICT OF CALIFORNIA | _. CLERK.US DistRicT couRT (|
_ SOUTHER AIOE | SOUTHERN DISTRICT OF CALIFORNIA | -

BY een, Qepury |.

    

eo

 

  

United States of America | - JUDGMENT IN vA |
‘ ¥. / : (For Offenses Committed On or After November I, 1987) - ,

Kevin Josue Ruiz-Liberato Case Number: 3:19-mj-22965
| Frank Torres Morell

Defendant's Attorney

REGISTRATION NO. 86730298

THE DEFENDANT: a
bd pleaded guilty to count(s). 1 of Complaint
L] was found guilty to count(s) -

after a plea of not guilty. . .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): -

 

Title & Section Nature of Offense a Count Number(s)
81325. ILLEGAL ENTRY (Misdemeanor) . oe Po

 

Li The defendant has been found not guilty on count(s)
1 Count(s) a _. dismissed on the motion of the United States.

- | _. IMPRISONMENT = 2 ss
The defendant is hereby committed to the custody of the United States Bureau of Prisons tobe. |
imprisoned for a term of: coe

no Jo time seRvED — Oo days

Ki Assessment: $10 WAIVED Fine: WAIVED
XX} Court recommends USMS, ICE or DHS or other airesting agency return all property and all documents in

~ the defendant’s possession at the time of arrest upon their deportation or removal, = .
L] Court recommends defendant be deported/removed with relative, - ‘charged in case ~

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments _
Imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 26, 2019
Date of Imposition of Sentence

 

Received — Lie _ . Michael J. Seng |
| DUSM | po HONORABLE MICHAEL J. SENG |
. _ -.. UNITED STATES MAGISTRATE JUDGE.

 

Clerk's Office Copy, oo  319-inj-22965.
